Peters, J.
(dissenting). While we agree that Grand Jury proceedings should not be delayed merely to afford a defendant a “more desirous position with respect to assimilating evidence and assessing whether or not he should testify” (People v Cajigas, 174 Misc 2d 472, 484), we cannot agree that one day’s notice provided defendant with a genuine opportunity to exercise his due process rights pursuant to CPL 190.50 (5) or that defense counsel’s focus during this brief period pertained to discovery efforts rather than due process assertions.
Our preeminent concern is the People’s failure to provide defendant with a reasonable opportunity to testify under any of the circumstances detailed in CPL 190.50 (5) — prior to the Grand Jury’s vote (CPL 190.50 [5] [a]; see, People v Evans, 79 *608NY2d 407, 413), after the vote, or “anytime ‘prior to the filing of [an] indictment’ ” (People v Evans, supra, at 413, quoting CPL 190.50 [5] [a]).1 Correspondence exchanged between defense counsel and the District Attorney included a letter, dated May 6, 1997, protesting the speed at which the Grand Jury presentment was proceeding. Reiterating his client’s desire to testify, defense counsel advised that “we are not withdrawing, in any respect, our request that he be given a reasonable opportunity to consider his appearance before the Grand Jury or that the issues that I have presented be presented to the Grand Jury for their consideration.” Despite this assertion, the case was fully presented and a vote taken on that date without the District Attorney advising the Grand Jury of defendant’s request to testify. Moreover, at no time did the District Attorney offer him the opportunity to testify in the week between the vote and the handing up of the indictment.
While we acknowledge that no specific time requirement for notice concerning Grand Jury presentment is statutorily detailed (see, CPL 190.50), it is well settled that “ ‘notice “must be reasonably calculated to apprise the defendant of the Grand Jury proceeding [and] permit him to exercise his right to testify” ’ ” (People v Moore, 249 AD2d 575, lv denied 92 NY2d 857, quoting People v Wise, 236 AD2d 739, 740-741, lv denied 89 NY2d 1103). Assessing the reasonableness of such notice entails a review of numerous factors which must include the time frame within which the defendant acquired counsel so as to assist in his assessment of the option to appear before the Grand Jury, as well as the amount of notice provided to the now-represented defendant before the Grand Jury’s consideration of evidence. Forcing a defendant to testify before a Grand Jury on the same day that counsel is assigned (see, People v Singh, 131 Misc 2d 1094; People v Trammel, 178 Misc 2d 753) or on the same day in which counsel advises the People of his client’s request to testify before the Grand Jury (see, People v Gini, 72 AD2d 752) has been deemed insufficient.2 While two days’ notice has been upheld, it was found to affect the “integ*609rity of the presentment” (People v Jones, 186 AD2d 1081, 1082, lv denied 81 NY2d 763).
The many courts which have considered the issue of proper notice have focused upon ensuring that a defendant’s right to the assistance of counsel, when assessing the option of appearing before the Grand Jury, has some real substance. While the offense at issue is not determinative, it is a factor to be considered in the totality of circumstances. Here, the record is bereft of evidence to indicate that this hasty presentation of the charge of murder was prompted by time restrictions concerning defendant’s release. Were such restrictions present, the District Attorney could have required that defendant waive any time limitations in exchange for the right to appear (see, People v Degnan, 246 AD2d 819; see also, People v Singh, 131 Misc 2d 1094, supra). Moreover, where, as here, on a charge of murder the question arises as to whether defendant was an initial aggressor or acted in self-defense, it is beyond cavil that his opportunity to testify before the Grand Jury can be of critical significance (see, People v Diaz, 137 Misc 2d 181), possibly leading “to his complete exoneration or to being charged with less serious offenses” (People v Goldsborough, 150 Misc 2d 345, 348-349, supra). Having promptly provided notice to the District Attorney that he wished to testify before the Grand Jury, defendant should not have been required to appear the next day or totally relinquish this right.
In our view, the indictment should be dismissed, the order reversed and the" matter remitted to County Court for further proceedings.
Spain, J., concurs. Ordered that the judgment and order are affirmed.

. The significance of providing a defendant with an opportunity to testify before the Grand Jury presentment and vote as compared to after such vote, but prior to the filing of an indictment, is “ ‘qualitatively different’ ” (People v Evans, supra, at 410) since its consideration of evidence and the determination of whether an indictment should issue has been deemed a “critical accusatory stage” (id., at 414).


. At the other end of the spectrum, 21 days’ notice is sufficient (see, People v Correa, 197 AD2d 430, lv denied 82 NY2d 892), as is 16 days (see, People v Cajigas, 174 Misc 2d 472, supra), seven days (see, People v Dabney, 172 Misc 2d 458; People v Johnson, 168 Misc 2d 798), six days (see, People v *609Ferrara, 99 AD2d 257; cf., People v Randazzo, 171 Misc 2d 541), five days (see, People v Wise, 236 AD2d 739, supra), four days (see, People v Pugh, 207 AD2d 503; People v Perez, 158 Misc 2d 956) and three days (see, People v Moore, 249 AD2d 575, supra; cf., People v Goldsborough, 150 Misc 2d 345).